406 F.2d 1330
NORTH CAROLINA STATE HIGHWAY COMMISSION, Appellant,v.UNITED STATES of America, Appellee.
No. 13008.
United States Court of Appeals Fourth Circuit.
Argued March 7, 1969.Decided March 10, 1969.

Fred Pope Parker, III, Raleigh, N.C., Trial Atty., Office of the Attorney General of North Carolina (Thomas Wade Bruton, Atty. Gen., of North Carolina, and Harrison Lewis, Deputy Atty. Gen., Office of the Attorney General of North Carolina, on brief), for appellant.
Morton Hollander, Atty., Department of Justice (William D. Ruckelshaus, Asst. Atty. Gen., and Michael C. Farrar, Atty., Department of Justice, and Robert H. Cowen, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the district court, 288 F.Supp. 757.  See United States v. Eleazer, 177 F.2d 914 (4th Cir. 1949).


2
Affirmed.